                                 SETTLEMENT AGREEMENT

         This Settlement Agreement ("Settlement Agreement") is made as of June 9, 2021 , by and
 among: Jeanne Ann Burton, Chapter 7 Trustee of the bankruptcy estate of Cummings Manookian,
 PLC ("Trustee") on the one hand; and Dean Chase, Sandra Chase, and D.F. Chase Inc.
 (collectively the "Chase Parties") on the other. Together, Trustee and the Chase Parties may
 hereinafter be referred to, collectively, as the "Parties".

                                            RECITALS

        A.      On November 6, 2019 (the "Petition Date"), Cummings Manookian, PLC
 ("Debtor") filed a voluntary petition for relief under Chapter 7 of Title 11 of the United States
 Code in the United States Bankruptcy Court for the Middle District of Tennessee (the "Bankruptcy
 Court"), Case No. 3:19-bk-07235 (the "Bankruptcy Case"). Trustee was appointed to serve as the
 Chapter 7 Trustee in the Bankruptcy Case and administer the Debtor' s bankruptcy estate (the
 "Bankruptcy Estate").

          B.      Prior to the Petition Date, in 2015, David Chase initiated an action in the Circuit
 Court for Williamson County, Tennessee, Case No. 2015-200 (the "First State Court Case"),
 against Chris Stewart et al. On or about July 20, 2018, the Williamson County Circuit Court
 entered a Memorandum and Order for contempt of court and sanctions in favor of the Chase
 Parties, as intervening non-parties, against the Debtor, Brian Manookian, Mark Hammervold, and
 Hammervold PLLC, jointly and severally, issuing a judgment in the amount of $622,696.12 (the
 "Original Contempt/Sanctions Order"). On or about September 27, 2018, the Williamson County
 Circuit Court later entered an Order of Supplemental Attorneys' Fees and Expenses Award (the
 "Supplemental Order"), which increased the contempt and sanctions award to $748,769.21 and
 constituted a Final Judgment pursuant to Tenn. R. Civ. Proc. 54.01 (the "Judgment"). The Debtor,
 Brian Manookian, Mark Hammervold, and Hammervold, PLLC, respectively, filed certain appeals
 regarding the Judgment, but did not post a supersedeas bond to stay execution on the Judgment.


         C.     In furtherance of executing on the Judgment, the Chase Parties filed a separate
 lawsuit, along with expedited motion, for the appointment of a receiver and other related relief in
 the Circuit Court of Williamson County, Tennessee, Case No. 2019-221 (the "Second State Court
 Case" and, collectively with the First State Court Case, the "State Court Cases"). In the Second
 State Court Case, the Court granted, inter alia, the requested appointment of a receiver to collect
 the corporate choses in action of Debtor and Hammervold PLC.

         D.      After the Petition Date, and prior to the Court of Appeals hearing oral argument on
 the appeal of the Judgment, The Trustee filed a suggestion of Bankruptcy as to Debtor, staying the
 appeal as to Debtor. The Trustee has continued filing regular updates with the Court of Appeals
 concerning the status of this bankruptcy matter. The Court of Appeals entered an order noting that
 the appeal would proceed as to the remaining parties only.




Case 3:19-bk-07235        Doc 108-1 Filed 07/06/21 Entered 07/06/21 11:02:31                   Desc
                                  Exhibit A Page 1 of 5
        E.     On March 3, 2020 , the Chase Parties filed Proof of Claim Number 5 (the
 " Proof of Claim" ) as a secured claim in the Bankruptcy Case in the amount of
 $806 ,927.04 (the "Claimed Amount"). The Claimed Amount includes the amount of the
 Judgment plus interest that had accrued on the Judgment through the Petition Date.

          F.      On February 4, 2021 , the Tennessee Court of Appeals issued an opinion in which
 it held that the Williamson County Trial Court should have recused itself because its impartiality
 might reasonably be questioned. The Court of Appeals vacated the Judgment as to Brian
 Manookian, Mark Hammervold, and Hammervold, PLLC and remanded the matter to the
 Williamson County Circuit Court for adjudication by another judge. The Judgment was not
 vacated as to the Debtor due to stay imposed by the pending Bankruptcy Case.

         G.     On or about May 15 , 2021 , the Chase Parties appealed the ruling of the Tennessee
 Court of Appeals to the Tennessee Supreme Court. That appeal remains pending as of the date of
 this Settlement Agreement.

         H.      The Parties have agreed to resolve all actual and potential matters between them,
 including the Claim, all actions taken in the State Court Cases and the Judgment as it relates to the
 Debtor, so as to avoid the time and expense offurther litigation, and the uncertainty of the outcome
 of continued litigation on the terms stated herein, the terms of which are contingent upon approval
 in unaltered form by the Bankruptcy Court in the Bankruptcy Case.

          I.     This Settlement Agreement is executed as a compromise of disputed matters,
 liability for which is expressly denied by each of the Parties. By entering into this Settlement
 Agreement, the Parties do not admit any liability, nor do the Parties intend it to be construed as
 such.

         NOW, THEREFORE, for and in consideration of the covenants and agreements set forth
 herein and for good and valuable consideration, the receipt and sufficiency of which are hereby
 acknowledged, the Parties, intending to be legally bound, hereby agree as follows:

         1.      Accuracy of Recitals. Each of the Parties acknowledges and agrees that the
 Recitals set forth above are accurate and, by this reference, are hereby incorporated into and made
 a part of the body of this Settlement Agreement.

         2.    Partial Allowance of Claim. Trustee and the Chase Parties agree that the Claim
 shall be allowed as a general unsecured claim in the Bankruptcy Case in the amount of Two
 Hundred and Fifty Thousand Dollars ($250,000.00) (the "Allowed Amount"). The Trustee and
 the Chase Parties agree that the Claim shall be disallowed to the extent it exceeds the Allowed
 Amount.

         3.     Dismissal of State Court Cases as Regards Debtor. Trustee and the Chase Parties
 agree that, within five (5) business days after the Effective Date (as that term is defined below),
 they will take any action necessary to dismiss the Debtor from any action pending in the State
 Court Cases, including any pending appeals thereof.



                                                  2


Case 3:19-bk-07235        Doc 108-1 Filed 07/06/21 Entered 07/06/21 11:02:31                     Desc
                                  Exhibit A Page 2 of 5
         4.       No Release as to Third Parties. This Settlement Agreement shall not act as a release
 of liability, a satisfaction of the Judgment, or a release of any cause of action related to the State
 Court Cases as against any third parties, including Brian Manookian, Mark Hammervold, or
 Hammervold, PLLC.

         5.      No Guarantee of Payment. Nothing herein shall be deemed or interpreted as a
 guarantee of payment of any sum certain on account of the Claim or the Allowed Amount. The
 Trustee shall continue administering the Bankruptcy Case as she deems appropriate, according to
 her fiduciary duty and business judgment, and nothing herein shall be deemed to alter those rights,
 obligations, or authority.

         6.     Effectiveness of Settlement Agreement. This Settlement Agreement shall become
 effective upon, but only upon, the full and complete satisfaction of each of the following conditions
 precedent: (i) The Settlement Agreement shall have been executed by the Parties; and (ii) the
 Bankruptcy Court shall have entered an order in the Bankruptcy Case, in form and substance
 acceptable to the Parties, approving the Settlement Agreement and the transactions contemplated
 thereby in its entirety, which order shall not have been stayed, reversed, vacated or otherwise
 modified (the "Bankruptcy Approval Order"). The date on which the Settlement Agreement
 becomes effective in accordance with this Section shall be referred to herein as the "Effective
 Date." In the event that the Bankruptcy Court denies approval of the Settlement Agreement, then
 the Settlement Agreement shall be null and void. Nothing contained herein shall require any Party
 to appeal disapproval of this Agreement.

          7.      Reservation of Rights. In the event this Settlement Agreement does not become
 effective because the conditions precedent in Section 6 are not full y satisfied (or waived), then the
 Parties fully reserve all of their respective claims, rights and remedies, including, but not limited
 to, all claims, liens, rights and remedies under and with respect to the Judgment, the Claim, the
 Bankruptcy Case, applicable law, and otherwise, and all such claims, rights and remedies will
 remain in full force and effect.

         8.      Bankruptcy Court Approval. This Settlement Agreement shall be subject to the
 approval of the Bankruptcy Court in the Bankruptcy Case. The Parties agree to present this
 Settlement Agreement for approval by the Bankruptcy Court, and to take other actions necessary
 to obtain entry of the Bankruptcy Approval Order.

         9.     Releases. As of the Effective Date, Trustee, on behalf of herself and the Debtor,
 hereby releases and discharges the Chase Parties, and their counsel and other professionals, from
 any and all claims and causes of action, of any nature or type, whether known or unknown, that
 Trustee or the Debtor has or may have against them, arising from or relating to the State Court
 Cases, the Bankruptcy Case, or the Judgment. Similarly, as of the Effective Date, the Chase Parties
 hereby release and discharge the Trustee and the Debtor from any and all claims (except for the
 Claim in the Allowed Amount) and causes of action, of any nature or type, whether known or
 unknown, that the Chase Parties, individually or collectively, have or may have against the Trustee
 or the Debtor, arising from or relating to the State Court Cases, the Bankruptcy Case, or the
 Judgment. For clarity, nothing herein shall be deemed to release the Claim, which is being allowed
 in the Allowed Amount.


                                                   3


Case 3:19-bk-07235        Doc 108-1 Filed 07/06/21 Entered 07/06/21 11:02:31                      Desc
                                  Exhibit A Page 3 of 5
        10.   Waiver of Jury Trial. THE PARTIES HEREBY AGREE TO WAIVE ANY AND ALL RIGHT
 TO A JURY TRIAL IN ANY LEGAL ACTION COMMENCED BY EITHER PARTY AGAINST THE OTHER
 RELATING IN ANY WAY TO THIS SETTLEMENT AGREEMENT OR ANY RELATIONSHIP BETWEEN OR ANY
 CONDUCT BY THE PARTIES WITH RESPECT THERETO, WHETHER AT LAW OR IN EQUITY, AND WHETHER
 SOUNDING IN CONTRACT, TORT, OR OTHERWISE.

        11.    Applicable Law. This Settlement Agreement shall be governed by and construed in
 accordance with the laws of the State of Tennessee, and The United States Bankruptcy Court for
 the Middle District of Tennessee shall be the exclusive jurisdiction for any action pursuant to this
 Settlement Agreement.

        12.    Amendments. This Settlement Agreement cannot be amended, rescinded,
 supplemented, or modified except in a writing executed by all Parties.

         13.     Complete Agreement. This Settlement Agreement contains the entire agreement
 of the Parties and supersedes any other discussions or agreements relating to the subject of this
 Settlement Agreement.

        14.      Interpretation. Section/Paragraph titles, and any headings to sections/paragraphs
 are inserted for convenience of reference only and are not intended to be a part of or to affect the
 meaning or interpretation hereof. The Parties acknowledge that they and their counsel have
 reviewed and revised this Settlement Agreement and that the normal rule of construction to the
 effect that any ambiguities are to be resolved against the drafting party shall not be employed in
 the interpretation, construction, and enforcement of this Settlement Agreement or any amendment
 hereto.

        15.     Counterpart Execution. This Settlement Agreement may be executed in any number
 of counterparts, each of which shall be an original, but all of which together shall constitute one
 instrument. Further, this Settlement Agreement may be executed by facsimile or by portable
 document format (.pdf) signature, such that execution of this Settlement Agreement by facsimile
 or by portable document format (.pdf) signature shall be deemed effective for all purposes as
 though this Settlement Agreement was executed as a "blue ink" original.

        IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the day
 and year set forth above.


                                                            JEANNE ANN BURTON,
                                                            Chapter 7 Trustee

                                                            By:




                                                  4


Case 3:19-bk-07235        Doc 108-1 Filed 07/06/21 Entered 07/06/21 11:02:31                    Desc
                                  Exhibit A Page 4 of 5
                                              DEAN CHASE



                                              By~



                                              SANDRA CHASE




                                       5


Case 3:19-bk-07235   Doc 108-1 Filed 07/06/21 Entered 07/06/21 11:02:31   Desc
                             Exhibit A Page 5 of 5
